Citation Nr: 1811761	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-12 124	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an upper respiratory condition.

3. Entitlement to service connection for penal deformity.

4. Entitlement to a rating in excess of 20 percent for the period prior to August 28, 2008; 10 percent for the period beginning August 28, 2008 to May 2, 2016; and 20 percent thereafter for service connected duodenal ulcer with active ulcer crater.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1964 to March 1970.

These matters come before the Board of Veterans' Appeals on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1964 to March 1970.

2.  On November 28, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative of a withdrawal of all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a written statement submitted in December 2017, the Veteran withdrew all issues from appeal.  In a January 2018 statement, the Veteran's representative at the local level reported that the Veteran's expressed intent to withdraw all issues on appeal had been confirmed in a telephone conversation.  Thereafter, under normal Board procedures directing any incoming appeal to the representative at the national level for the opportunity to present additional argument, the national representative presented argument in support of the appeal.  This representative did not acknowledge the prior withdrawal of appeal by the Veteran confirmed by the local representative or argue any defects in the withdrawal.  On this record, the Board finds that the Veteran's withdrawal of appeal was clear and unambiguous and that the Written Brief Presentation by the representative at the national level does not call into question the Veteran's intent.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
T. MAINELLI 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


